Case o-ly-/o/20-reg VOC cy Fed Vo/Oo/ceQO Entered Qo/O0/20 10404

Hearing Date: June 22, 2020 at 9:30 a.m.
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re Chapter 13
Case No.8-19-76720-reg
ROBERT F. KELLY
Debtor

 

Xx
OBJECTION TO MOTION FOR RELIEF FROM STAY FILED BY BAYVIEW LOAN SERVICING LLC

The Debtor ROBERT F. KELLY, through his attorneys JEFFREY ARLEN SPINNER ESQ. and
SPINNER & SPINNER P.C., hereby objects to the Motion For Relief From Stay that has been filed
by BAYVIEW LOAN SERVICING LLC (“BAYVIEW”) and respectfully sets forth as follows:

1. The Debtor ROBERT F. KELLY filed this voluntary Chapter 13 case on September 28, 2019.

2. Bayview is a secured creditor of the Debtor by virtue of a Note and Mortgage executed by
the Debtor on April 3, 2006 in the original principal amount of § 266,500.00. The
Mortgage is a first lien which encumbers the Debtor’s residence located at 1908 Julia
Goldbach Avenue, Ronkonkoma, Town of Islip, New York.

3. Prior to the filing of this Chapter 13 proceeding, Bayview had commenced an action to
foreclose the mortgage, under Suffolk County index no. 2017-609284. A Judgment of
Foreclosure & Sale was entered by the Supreme Court on February 5, 2019.

4. The Debtor’s monthly mortgage loan installment payment is $ 2,432.53, of which the sum
of $ 1,583.12 is allocated toward payment of principal and interest while the remainder is
allocated toward payment of escrow impounds.

5. According to the Debtor, he has been remitting post-petition monthly payments to
Bayview in the amount of $ 2,432.53, which payments have been both accepted and
retained by Bayview. The Debtor has provided my office with proof of several of these
payments in the form of cancelled checks.

6. Areview of Bayview’s moving papers reveals the assertion by Bayview that the Debtor’s
monthly mortgage loan installment is in the amount of $4,433.48. The Debtor verily
believes that this assertion is erroneous.

7. First, Bayview has accepted and retained, without any protest whatsoever, the Debtor’s
monthly post-petition remittances in the amount of $ 2,432.53.
Case o-Lly-/o/20-reg VOC cy Filed Vo/Oo/eQO Entered Oo/O0/20 10404

8. Second and more important, the Proof of Claim that was filed by Bayview in this Chapter
13 proceeding (Claim no. 2, filed on December 5, 2019) asserts that the Debtor’s monthly
mortgage installment payment amount is $ 2,433.48. The Proof of Claim contains an
attachment which appears to be an account history and it reflects monthly installments
due in substantially similar amounts. Presumably, the differences are attributable to
changes in the amounts payable for property taxes and homeowner's insurance.

9. The Proof of Claim also states, in pertinent part, that “/ have examined the information in
this Proof of Claim and have a reasonable belief that the information is true.” and further,
that “/ declare under penalty of perjury that the foregoing is true and correct.” The Proof
of Claim was executed by one Josephine E. Salmon, an agent for Bayview.

10. Nowhere is any explanation advanced for this discrepancy in the monthly installment
payment amount, which is in excess of $ 2,000.00.

11. Since Bayview’s duly filed Proof of Claim asserts, under penalty of perjury, that the
monthly installment payment amount is $ 2,433.48 (which clearly appears to be
supported by the account history), Bayview should be estopped from now claiming that
the monthly payments have increased by over $ 2,000.00.

12. In light of the foregoing, Bayview’s Motion For Relief From Stay should be denied.

WHEREFORE the Debtor respectfully requests that this Court sustain his objection as set forth
herein and deny, in its entirety, Bayview’s Motion For Relief From Stay.

Dated: May 5, 2020 "2 ( ;
MM PAU t

JEFFREY ARLEN SPINNER, ESQ (JS2478)
SPINNER & SPINNER P.C.

Attorney for Debtor ROBERT F. KELLY
35 Pinelawn Road

Suite 106E

Melville, New York 11747-3100

Tel. (631) 830-9119 retjcc@gmail.com
Case o-Ly-/o/20-reg VOC ¢éy Filed Vo/fOo/ceQO Entered Oo/O0/20 10404

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re Chapter 13
Case No.8-19-76720-reg
ROBERT F. KELLY
Debtor

 

x

CERTIFICATION OF SERVICE OF
OBJECTION TO MOTION FOR RELIEF FROM STAY

JEFFREY ARLEN SPINNER, an attorney duly admitted to practice law before the Courts of the
State of New York and the United States District Court for the Eastern District of New York,
affirms as follows, under penalty of perjury:

On May 6, 2020, | served a true and correct copy of the Objection To Motion For Relief From
Stay , by enclosing the same in a securely sealed envelope with first class postage prepaid at the
United States Post Office at Setauket, New York, addressed as follows:

Michael J. Macco, Esq.
Chapter 13 Trustee

2950 Express Drive South
Islandia NY 11749

Jenelle Arnold Esq.

Aldridge Pite LLP

Attorneys for Bayview Loan Servicing LLC
4375 Jutland Drive

San Diego CA 92117

Bayview Loan Servicing LLC

4425 Ponce De Leon Boulevard
Coral Gables FL 33146

Dated: . 6, 2020 Ay Yj ss

JEFFREY ARLEN SPINNER, ESQ,(1S2178)

 

  
